Case 2:20-cv-00351-SPC-NPM Document 19 Filed 07/01/20 Page 1 of 2 PageID 146




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

PATTY CUMMINGS,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-351-FtM-38NPM

RON DESANTIS,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff Patty Cummings’ Motion for Declaratory Judgment, to

Advance Declaratory Judgment Determination, and for Speedy Hearing Pursuant to Fed.

R. Civ. P. 57 (Doc. 18).

        Cummings sued Ron DeSantis over executive orders that temporarily shut down

her business—two fitness centers—in response to the COVID-19 pandemic.                                 The

Complaint seeks injunctive relief, monetary damages, and declaratory judgment.2

DeSantis has not yet filed an answer. Cummings now asks the Court to hear and grant

her request for declaratory judgment before ruling on any other substantive motions.

        Local Rule 3.01(g) requires a moving party to confer with opposing counsel before

filing a motion. Certain dispositive motions are exempt from the requirement. Cummings

claims her Motion is exempt because it is a motion for judgment on the pleadings.

Cummings request for declaratory judgment is indeed exempt from Local Rule 3.01(g),



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
2 Cummings’ request for an injunction was rendered moot when DeSantis allowed fitness centers to reopen.
Case 2:20-cv-00351-SPC-NPM Document 19 Filed 07/01/20 Page 2 of 2 PageID 147




but it is premature because pleadings are not closed. See FED. R. CIV. P. 12(c) (“After

the pleadings are closed—but early enough not to delay trial—a party may move for

judgment on the pleadings.”). The other relief requested in the Motion is not exempt from

Local Rule 3.01(g), and it would be imprudent to consider unusual case-management

requests before all parties have appeared.

      Accordingly, it is now

      ORDERED:

      Plaintiff Patty Cummings’ Motion for Declaratory Judgment, to Advance

Declaratory Judgment Determination, and for Speedy Hearing Pursuant to Fed. R. Civ.

P. 57 (Doc. 18) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 1st day of July, 2020.




Copies: All Parties of Record




                                             2
